Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-7-2006

Howard v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3895




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Howard v. Atty Gen USA" (2006). 2006 Decisions. Paper 939.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/939


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT


                                   No. 05-3895
                                   ___________

                       GUILLERMO ALBERTO HOWARD,
                                          Petitioner

                                         v.

                         ATTORNEY GENERAL OF THE
                               UNITED STATES,
                                    Respondent
                            _____________________

                       Petition for Review of an Order of the
                        United States Department of Justice
                           Board of Immigration Appeals
                             (Agency No. A18-271-071)
                        Immigration Judge: Henry S. Dogin
                            _______________________

                    Submitted Under Third Circuit LAR 34.1(a)
                                 April 10, 2006

             Before: RENDELL, AMBRO and 1ROTH, Circuit Judges.

                               (Filed : June 7, 2006)
                                 ______________

                            OPINION OF THE COURT
                                _____________

PER CURIAM

     Guillermo Howard petitions for review of an order of the Board of Immigration


 1
  Honorable Jane R. Roth assumed senior status on 5/31/06.
Appeals (BIA) dismissing his appeal from the Immigration Judge’s decision denying his

motion to terminate his immigration proceedings and ordering him removed to Panama.

For the reasons that follow, we will deny the petition.

       On March 20, 2003, Howard was charged as removable based on his conviction

for an aggravated felony. Howard filed a motion to terminate the removal proceedings

and argued that he is a national or a citizen of the United States. On August 19, 2003, the

Immigration Judge found that Howard is not a United States national or citizen. The BIA

dismissed the appeal. Howard filed a petition pursuant to 28 U.S.C. § 2241 in the District

Court which was converted to a petition for review and transferred to this Court pursuant

to the REAL ID Act.

       Pursuant to 8 U.S.C. § 1252(a)(2)(D), this court has jurisdiction to review

questions of law raised on appeal of a final order of removal of an alien who has

committed an aggravated felony. Thus, under 8 U.S.C. § 1252(b)(5)(A), we gave

jurisdiction to review Howard’s claim of nationality because there is no genuine issue of

material fact with respect to that claim. The parties do not dispute the underlying facts of

the case. We exercise plenary review over Howard’s claims. Jordon v. Attorney General,

424 F.3d 320, 328 (3d Cir. 2005).

       Howard argues that he acquired citizenship through his birth in Panama and his

subsequent adoption by his United States citizen father. However, because at the time of

his birth in Panama, neither of his parents was a United States citizen, Howard did not

acquire citizenship because, at the time of his birth in Panama, his parents were neither

                                             2
United States citizens or nationals. See 8 U.S.C. § 1403. Howard further argues that he

became a citizen under the Child Citizenship Act of 2000 when his United States citizen

father adopted him. However, this Court has held that the Child Citizenship Act of 2000

does not apply retroactively. See Morgan v. Attorney General, 432 F.3d 226, 230 n.1 (3d

Cir. 2005).

       Howard also asserts that he became a national of the United States when he

entered the military and took an oath of allegiance. He bases this argument on 8 U.S.C. §

1101(a)(22)(B), which provides that a national of the United States can be “a person who,

though not a citizen of the United States, owes permanent allegiance to the United

States.” However, we have held that, for a citizen of another country, “nothing less than

citizenship will show ‘permanent allegiance to the United States.’” Salim v. Ashcroft,

350 F.3d 307, 310 (3d Cir. 2003) (per curiam). Howard requested that the removal

proceedings be terminated to allow him to apply for naturalization based on his service in

the United States military during the conflict in Grenada. However, even if Howard was

eligible for naturalization for his military service, he failed to apply, and now, as a result

of his aggravated felony conviction, he is ineligible for citizenship. See 8 U.S.C. §

1427(a)(3); 8 U.S.C. § 1101(f)(7), (8).

       For the above reasons, we will deny the petition for review.




                                               3